  Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 1 of 40 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 LEE MORGAN Derivatively On Behalf Of
 TILRAY, INC.,                                        Civil Action No.:
                        Plaintiffs,
                                                      VERIFIED STOCKHOLDER
        v.                                            DERIVATIVE COMPLAINT
 BRENDAN KENNEDY, MICHAEL
 AUERBACH, REBEKAH DOPP, MARY
 SCOTT GREENWOOD, CHRISTINE ST.                       JURY TRIAL DEMANDED
 CLARE, and MARK CASTANEDA,

                        Defendants,

 TILRAY, INC.,

                        Nominal Defendant.

       Plaintiff Lee Morgan (“Plaintiff”), derivatively and on behalf of Tilray, Inc. (“Tilray” or

the “Company”), by and through his undersigned attorneys, hereby brings this Verified

Stockholder Derivative Complaint (the “Complaint”) for the benefit of nominal defendant Tilray

against the Individual Defendants (defined herein) seeking to remedy their breaches of fiduciary

duties from January 15, 2019 through March 2, 2020 (the “Relevant Period”). Plaintiff makes these

allegations upon personal knowledge as to those allegations concerning Plaintiff and, as to all other

matters, upon information and belief based on the investigation of undersigned counsel, which

includes, without limitation: (a) review and analysis of public filings made by Tilray with the

United States Securities and Exchange Commission (“SEC”); (b) review and analysis of press

releases and other publications disseminated by Tilray; (c) review of news articles, stockholder

communications, and postings on Tilray’s website concerning the Company’s public statements;

(d) pleadings, papers, and any documents filed with and publicly available from a related securities

fraud class action pending in the United States District Court Eastern District of New York
  Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 2 of 40 PageID #: 2




captioned, Ganovsky v. Tilray, Inc. et al., No. Case 2:20-cv-01240 (the “Securities Class Action”);

and (e) review of other publicly available information concerning Tilray and the defendants.

                                 NATURE OF THE ACTION

       1.       This is a stockholder derivative action asserting claims for breach of fiduciary

duties, insider trading, unjust enrichment, and violations of Section 14(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”) and SEC Rule 14a-9 promulgated thereunder against

certain officers and members of the Company’s Board of Directors (the “Board”).

       2.       Tilray was founded in 2013 and is headquartered in Toronto, Ontario. The

Company engages in the research, cultivation, processing, and distribution of medical cannabis.

The Company offers its products to patients, physicians, pharmacies, governments, and hospitals,

and to researchers for commercial purposes, as well as compassionate access and clinical research

applications.

       3.       On January 15, 2019, the Company issued a press release announcing entry into a

marketing and revenue sharing agreement with Authentic Brands Group LLC (“ABG”), “an owner

of a portfolio of global lifestyle and entertainment brands” (the “ABG Agreement”).

       4.       Throughout the Relevant Period, the Individual Defendants made materially false

and misleading statements regarding the Company’s business, operational, and compliance

policies. Specifically, the Individual Defendants made false and/or misleading statements and/or

failed to disclose that: (i) the purported advantages of the ABG Agreement were significantly

overstated; (ii) the underperformance of the ABG Agreement would foreseeably have a significant

impact on the Company’s financial results; and (iii) as a result, the Company’s public statements

were materially false and misleading at all relevant times.

       5.       On March 2, 2020, Tilray issued a press release announcing the Company’s

financial results for the fourth quarter and full year 2019. Among other results, the Company


                                                 2
  Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 3 of 40 PageID #: 3




reported a net loss for the year of $321.2 million, or $3.20 per share, compared to $67.7 million,

or $0.82 per share, for 2018. In addition, the Company disclosed that it “recorded non-cash charges

of $112.1 million related to impairment of the Authentic Brands Group LLC (‘ABG’) agreement

as well as $68.6 million in inventory reserves.”

        6.      As a direct and proximate result of the Individual Defendants’ breaches of fiduciary

duties and other violations of law, Tilray has sustained damages as described below.

                                 JURISDICTION AND VENUE

        7.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C.

§ 78n(a)(1) and SEC Rule 14a-9, 17 C.F.R. § 240.14a-9.

        8.      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        9.      This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        10.     The Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation incorporated in this District, or he or she is an individual who

has minimum contacts with this District to justify the exercise of jurisdiction over them.

        11.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

substantial portion of the transactions and wrongs complained of herein occurred in this District,

and Defendants have received substantial compensation in this District by engaging in numerous

activities that had an effect in this District. Venue is proper in this District because Tilray and the

Individual Defendants have conducted business in this District, and Defendants’ actions have had

an effect in this District.




                                                   3
  Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 4 of 40 PageID #: 4




                                               PARTIES

        12.     Plaintiff is a current stockholder of Tilray and has continuously held Tilray

common stock at all relevant times.

        13.     Defendant Tilray is incorporated in Delaware and the Company’s principal

executive offices are located at 1100 Maughan Road, Nanaimo, British Columbia, Canada.

Tilray’s common stock trades on the NASDAQ under the ticker symbol “TLRY.”

        14.     Defendant Brendan Kennedy (“Kennedy”) has served as Tilray’s President and

Chief Executive Officer (“CEO”) and member of the Board since January 2018. Kennedy has also

served as a member of the board of directors and CEO of Tilray Canada, Ltd., the Company’s

Canadian subsidiary, since 2016. Kennedy served as the Executive Chairman and member of the

board of directors of Privateer Holdings, Inc. (“Privateer”), a private investment firm focused

exclusively on the cannabis industry, beginning in October 2011 until December 2019. Privateer

was the Company’s controlling stockholder until the Downstream Merger (defined below).

Kennedy also served as CEO of Privateer from its founding until June 2018. Defendant Kennedy

sold the following shares with insider information regarding the ABG Agreement, which resulted

in Tilray stock trading at artificially inflated prices at the time of his stock sales:

 Name                    Date             Share Price       Shares Sold       Value of Shares Sold
 Brendan Kennedy         2/13/2020        $16.28            100,000           $1,628,000.00
 Brendan Kennedy         1/13/2020        $16.40            100,000           $1,640,000.00
 Brendan Kennedy         12/11/2019       $18.30            100,000           $1,830,000.00
 Brendan Kennedy         4/2/2019         $63.44            106,109           $6,731,554.96
 Brendan Kennedy         1/24/2019        $74.21            149,916           $11,125,266.36
 Total                                                      556,025           $22,954,821.32

        15.     Defendant Michael Auerbach (“Auerbach”) has served as a member of the Board

since February 2018. Auerbach served on the board of directors of Privateer from January 2014 to

December 2019 and was a stockholder of Privateer prior to the Downstream Merger. Auerbach




                                                    4
  Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 5 of 40 PageID #: 5




served as a member of the Compensation Committee and Nominating and Corporate Governance

Committee during the Relevant Period through December 12, 2019. Auerbach also served as

Chairperson of the Compensation Committee and Nominating and Corporate Governance

Committee during the Relevant Period through August 2019. Defendant Auerbach sold the

following shares with insider information regarding the ABG Agreement, which resulted in Tilray

stock trading at artificially inflated prices at the time of his stock sales:

 Name                    Date              Share Price      Shares Sold          Value of Shares Sold
 Michael Auerbach        12/2/2019         $19.05           31,875               $607,218.75

        16.     Defendant Rebekah Dopp (“Dopp”) has served as a member of the Board since

May 2018. Dopp is a member of the Audit Committee and Nominating and Corporate Governance

Committee. She has also served as the Chair of the Compensation Committee since August 2019.

Defendant Dopp sold the following shares with insider information regarding the ABG Agreement,

which resulted in Tilray stock trading at artificially inflated prices at the time of her stock sales:

 Name                    Date              Share Price      Shares Sold         Value of Shares Sold
 Rebekah Dopp            6/19/19           $50.00           3,938               $196,900.00

        17.     Defendant Maryscott Greenwood (“Greenwood”) has served as a member of the

Board since May 2018. Greenwood is a member of the Audit Committee and the Compensation

Committee. She is also the Chair of the Nominating and Corporate Governance Committee.

Defendant Greenwood sold the following shares with insider information regarding the ABG

Agreement, which resulted in Tilray stock trading at artificially inflated prices at the time of her

stock sales:

 Name                    Date              Share Price      Shares Sold         Value of Shares Sold
 Maryscott Scotty        6/19/19           $50.01           667                 $33,360.00
 Greenwood

        18.     Defendant Christine St. Clare (“St. Clare”) has served as a member of the Board

since June 2018. St. Clare is Chair of the Audit Committee. She is also a member of the


                                                    5
  Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 6 of 40 PageID #: 6




Compensation Committee and the Nominating and Corporate Governance Committee. Defendant

St. Clare sold the following shares with insider information regarding the ABG Agreement, which

resulted in Tilray stock trading at artificially inflated prices at the time of her stock sales:

 Name                    Date             Share Price      Shares Sold     Value of Shares Sold
 Christine St. Clare     6/20/2019        $50.01           4,000           $200,040.00

        19.     Defendant Mark Castaneda (“Castaneda”) has served at all relevant times as the

Chief Financial Officer (“CFO”) and Treasurer of the Company. Castaneda ceased to be the CFO

in March 2020. Defendant Castaneda sold the following shares with insider information regarding

the ABG Agreement, which resulted in Tilray stock trading at artificially inflated prices at the time

of his stock sales:

 Name                    Date             Share Price      Shares Sold      Value of Shares Sold
 Mark Castaneda          4/15/2019        $51.72           10,000           $517,200.00
 Mark Castaneda          3/14/2019        $70.43           30,000           $2,112,900.00
 Total                                                     40,000           $2,630,100.00

        20.     Defendants Kennedy, Dopp, Greenwood, St. Clare, and Auerbach are referred to

herein as the “Director Defendants.”

        21.     Defendants Castaneda, Kennedy, Dopp, Greenwood, St. Clare, and Auerbach are

referred to herein as the “Individual Defendants.”

                                DUTIES OF THE INDIVIDUAL DEFENDANTS

        22.     By reason of their positions as officers and/or directors of the Company and because

of their ability to control the business and corporate affairs of the Company, the Individual

Defendants owed the Company and its stockholders the fiduciary obligations of good faith, loyalty,

and candor and were and are required to use their utmost ability to control and manage the

Company in a fair, just, honest, and equitable manner. The Individual Defendants were and are

required to act in furtherance of the best interests of the Company and its stockholders so as to




                                                   6
  Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 7 of 40 PageID #: 7




benefit all stockholders equally and not in furtherance of their personal interest or benefit. Each

director and officer of the Company owes to the Company and its stockholders the fiduciary duty

to exercise good faith and diligence in the administration of the affairs of the Company and in the

use and preservation of its property and assets, and the highest obligations of fair dealing.

        23.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of the Company, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.

        24.     To discharge their duties, the officers and directors of the Company were required

to exercise reasonable and prudent supervision over the management, policies, practices, and

controls of the Company. By virtue of such duties, the officers and directors of Tilray were required

to, among other things:

                a.       ensure that the Company complied with its legal obligations and

requirements, including acting only within the scope of its legal authority and disseminating

truthful and accurate statements to the SEC and the investing public;

                b.       conduct the affairs of the Company in a lawful, efficient, business-like

manner so as to make it possible to provide the highest quality performance of its business, to

avoid wasting the Company’s assets, and to maximize the value of the Company’s stock;

                c.       properly and accurately guide investors and analysts as to the true financial

condition of the Company at any given time, including making accurate statements about the

Company’s financial results and prospects, and ensuring that the Company maintained an adequate

system of financial controls such that the Company’s financial reporting would be true and

accurate at all times;




                                                   7
  Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 8 of 40 PageID #: 8




               d.      remain informed as to how the Company conducted its operations, and,

upon receipt of notice or information of imprudent or unsound conditions or practices, make

reasonable inquiry in connection therewith, and take steps to correct such conditions or practices

and make such disclosures as necessary to comply with federal and state securities laws; and

               e.      ensure that the Company was operated in a diligent, honest, and prudent

manner in compliance with all applicable federal, state, and local laws, rules, and regulations.

       25.     Each Individual Defendant, as a director and/or officer, owed to the Company and

its stockholders the fiduciary duties of loyalty, good faith, and candor in the management and

administration of the affairs of the Company, as well as in the use and preservation of its property

and assets. The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as directors and officers of the Company, the absence

of good faith on their part, and a conscious disregard for their duties to the Company and its

stockholders that the Individual Defendants were aware or should have been aware posed a risk of

serious injury to the Company.

       26.     In addition, the Company has adopted a Code of Business Conduct (the “Code”).

The Code states: “We are committed to maintaining the highest standards of business conduct and

ethics. This Code of Business Conduct and Ethics reflects the business practices and principles of

behavior that support this commitment. We expect every employee, officer and director to read

and understand the Code and its application to the performance of his or her business

responsibilities.”

       27.     The Code further states:

       Honest and Ethical Conduct

       It is the policy of TILRAY, INC. to promote high standards of integrity by
       conducting our affairs in an honest and ethical manner. The integrity and reputation
       of TILRAY, INC. depends on the honesty, fairness and integrity brought to the job


                                                 8
Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 9 of 40 PageID #: 9




   by each person associated with us. Unyielding personal integrity is the foundation
   of corporate integrity.

   Legal Compliance

   Obeying the law, both in letter and in spirit, is the foundation of this Code. Our
   success depends upon each employee's operating within legal guidelines and
   cooperating with local, national and international authorities. We expect employees
   to understand the legal and regulatory requirements applicable to their business
   units and areas of responsibility. We hold periodic training sessions to ensure that
   all employees comply with the relevant laws, rules and regulations associated with
   their employment, including laws prohibiting insider trading. While we do not
   expect you to memorize every detail of these laws, rules and regulations, we want
   you to be able to determine when to seek advice from others. lf you do have a
   question in the area of legal compliance, it is important that you not hesitate to seek
   answers from your supervisor or the Compliance Officer. Disregard of the law will
   not be tolerated. Violation of domestic or foreign laws, rules and regulations may
   subject an individual, as well as TILRAY, INC., to civil and/or criminal penalties.
   You should be aware that conduct and records, including emails, are subject to
   internal and external audits and to discovery by third parties in the event of a
   government investigation or civil litigation. It is in everyone's best interests to know
   and comply with our legal obligations.

                                             ***

   Maintenance of Corporate Books, Records, Documents and Accounts;
   Financial Integrity; Public Reporting

   The integrity of our records and public disclosure depends upon the validity,
   accuracy and completeness of the information supporting the entries to our books
   of account. Therefore, our corporate and business records should be completed
   accurately and honestly. The making of false or misleading entries, whether they
   relate to financial results or test results, is strictly prohibited. Our records serve as
   a basis for managing our business and are important in meeting our obligations to
   customers, suppliers, creditors, employees and others with whom we do business.
   As a result, it is important that our books, records and accounts accurately and fairly
   reflect, in reasonable detail, our assets, liabilities, revenues, costs and expenses, as
   well as all transactions and changes in assets and liabilities. We require that:

       •   no entry be made in our books and records that intentionally hides or
           disguises the nature of any transaction or of any of our liabilities or
           misclassifies any transactions as to accounts or accounting periods;

       •   transactions be supported by appropriate documentation;




                                              9
Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 10 of 40 PageID #: 10




       •   the terms of sales and other commercial transactions be reflected accurately
           in the documentation for those transactions and all such documentation be
           reflected accurately in our books and records;

       •   employees comply with our system of internal controls; and

       •   no cash or other assets be maintained for any purpose in any unrecorded or
           “off-the books” fund.

    Our accounting records are also relied upon to produce reports for our management,
    stockholders and creditors, as well as for governmental agencies. In particular, we
    rely upon our accounting and other business and corporate records in preparing the
    periodic and current reports that we file with the SEC. Securities laws require that
    these reports provide full, fair, accurate, timely and understandable disclosure and
    fairly present our financial condition and results of operations. Employees who
    collect, provide or analyze information for or otherwise contribute in any way in
    preparing or verifying these reports should strive to ensure that our financial
    disclosure is accurate and transparent and that our reports contain all of the
    information about TILRAY, INC. that would be important to enable stockholders
    and potential investors to assess the soundness and risks of our business and
    finances and the quality and integrity of our accounting and disclosures. In addition:

       •   no employee may take or authorize any action that would intentionally
           cause our financial records or financial disclosure to fail to comply with
           generally accepted accounting principles, the rules and regulations of the
           SEC or other applicable laws, rules and Page 8 of 11 Revision Date: April
           3, 2019 regulations;

       •   all employees must cooperate fully with our Accounting Department, as
           well as our independent public accountants and counsel, respond to their
           questions with candor and provide them with complete and accurate
           information to help ensure that our books and records, as well as our reports
           filed with the SEC, are accurate and complete; and

       •   no employee should knowingly make (or cause or encourage any other
           person to make) any false or misleading statement in any of our reports filed
           with the SEC or knowingly omit (or cause or encourage any other person to
           omit) any information necessary to make the disclosure in any of our reports
           accurate in all material respects.

    Any employee who becomes aware of any departure from these standards has a
    responsibility to report his or her knowledge promptly to a supervisor, the
    Compliance Officer, the Audit Committee or one of the other compliance resources
    described in Section 12 or in accordance with the provisions of the Company' s
    Open Door Policy on Reporting Complaints Regarding Accounting and Auditing
    Matters.




                                             10
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 11 of 40 PageID #: 11




       You are expected to deal fairly with our customers, suppliers, employees and
       anyone else with whom you have contact in the course of performing your job. Be
       aware that the Federal Trade Commission Act provides that "unfair methods of
       competition in commerce, and unfair or deceptive acts or practices in commerce,
       are declared unlawful." It is a violation of the Act to engage in deceptive, unfair or
       unethical practices and to make misrepresentations in connection with sales
       activities.

       Employees involved in procurement have a special responsibility to adhere to
       principles of fair competition in the purchase of products and services by selecting
       suppliers based exclusively on normal commercial considerations, such as quality,
       cost, availability, service and reputation, and not on the receipt of special favors.

       28.    Moreover, the Board’s Audit Committee, which is and had been comprised of

defendants Dopp, Greenwood, and St. Clare during the Relevant Period, had a heightened duty

under the Audit Committee Charter, which states:

       PURPOSE AND POLICY

       The primary purpose of the Audit Committee (the “Committee”) shall be to act on
       behalf of the Company’s Board of Directors (the “Board”) in fulfilling the Board’s
       oversight responsibilities with respect to the Company’s corporate accounting and
       financial reporting processes, systems of internal control over financial reporting
       and audits of financial statements, as well as the quality and integrity of the
       Company’s financial statements and reports and the qualifications, independence
       and performance of the registered public accounting firm or firms engaged as the
       Company’s independent outside auditors for the purpose of preparing or issuing an
       audit report or performing audit services (the “Auditors”). The operation of the
       Committee shall be subject to the Bylaws of the Company as in effect from time to
       time and Section 141 of the Delaware General Corporation Law.

       The policy of the Committee, in discharging these obligations, shall be to maintain
       and foster an open avenue of communication among the Committee and the
       Auditors, the Company’s financial management.

                                                ***

                                     RESPONSIBILITIES

       The Committee shall oversee the Company’s financial reporting process on behalf
       of the Board, shall have direct responsibility for the appointment, compensation,
       retention and oversight of the work of the Auditors and any other registered public
       accounting firm engaged for the purpose of performing other review or attest
       services for the Company. The Auditors and each such other registered public
       accounting firm shall report directly and be accountable to the Committee. The



                                                11
Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 12 of 40 PageID #: 12




    Committee’s functions and procedures should remain flexible to address changing
    circumstances most effectively. To implement the Committee’s purpose and policy,
    the Committee shall be charged with the following functions and processes with
    the understanding, however, that the Committee may supplement or (except as
    otherwise required by applicable laws or rules) deviate from these activities as
    appropriate under the circumstances:

    1. Evaluation and Retention of Auditors. To evaluate the performance of the
       Auditors, to assess their qualifications (including their internal quality- control
       procedures and any material issues raised by that firm’s most recent internal
       quality-control review or any investigations by regulatory authorities) and to
       determine whether to retain, or to terminate, the engagement of the existing
       Auditors, or to appoint and engage a different independent registered public
       accounting firm.

    2. Communication Prior to Engagement. Prior to engagement of any prospective
       Auditors, to review a written disclosure by the prospective Auditors of all
       relationships between the prospective Auditors, or their affiliates, and the
       Company, or persons in financial oversight roles at the Company, that may
       reasonably be thought to bear on independence, and to discuss with the
       prospective Auditors the potential effects of such relationships on the
       independence of the prospective Auditors, consistent with Ethics and
       Independence Rule 3526, Communication with Audit Committees Concerning
       Independence (“Rule 3526”), of the Public Company Accounting Oversight
       Board (United States) (the “PCAOB”).

    3. Approval of Audit Engagements. To determine and approve engagements of
       the Auditors, prior to commencement of such engagements, to perform all
       proposed audit, review and attest services, including the scope of and plans for
       the audit, the compensation to be paid, at the Company’s expense, to the
       Auditors and the negotiation on behalf of the Company, of the Auditors’
       engagement letters, which approval may be pursuant to preapproval policies
       and procedures established by the Committee consistent with applicable laws
       and rules, including the delegation of preapproval authority to one or more
       Committee members so long as any such preapproval decisions are presented
       to the full Committee at the next scheduled meeting.

    4. Approval of Non-Audit Services. To determine and approve engagements of
       the Auditors, prior to commencement of such engagements (unless in
       compliance with exceptions available under applicable laws and rules related
       to immaterial aggregate amounts of services), to perform any proposed
       permissible non-audit services, including the scope of the service and the
       compensation to be paid therefor, at the Company’s expense, which approval
       may be pursuant to preapproval policies and procedures established by the
       Committee consistent with applicable laws and rules, including the delegation
       of preapproval authority to one or more Committee members so long as any such




                                             12
Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 13 of 40 PageID #: 13




       preapproval decisions are presented to the full Committee at the next scheduled
       meeting.

    5. Audit Partner Rotation. To monitor the rotation of the partners of the Auditors
       on the Company’s audit engagement team as required by applicable laws and
       rules and to consider periodically and, if deemed appropriate, adopt a policy
       regarding rotation of auditing firms.

    6. Auditor Independence. At least annually, consistent with Rule 3526, to receive
       and review written disclosures from the Auditors delineating all relationships
       between the Auditors, or their affiliates, and the Company, or persons in
       financial oversight roles at the Company, that may reasonably be thought to bear
       on independence and a letter from the Auditors affirming their independence,
       to consider and discuss with the Auditors any potential effects of any such
       relationships on the independence of the Auditors as well as any compensation
       or services that could affect the Auditors’ objectivity and independence, and to
       assess and otherwise take appropriate action to oversee the independence of the
       Auditors.

    7. Former Employees of Auditors. To consider and, if deemed appropriate, adopt
       clear policies regarding Committee preapproval of employment by the
       Company of individuals employed or formerly employed by the Company’s
       Auditors and engaged on the Company’s account.

    8. Audited Financial Statement Review. To review, upon completion of the audit,
       the financial statements proposed to be included in the Company’s Annual
       Report on Form 10-K to be filed with the Securities and Exchange Commission
       and to recommend whether or not such financial statements should be so
       included.

    9. Annual Audit Results. To review with management and the Auditors, the results
       of the annual audit, including the Auditors’ assessment of the quality, not just
       acceptability, of the Company’s accounting principles and practices, the
       Auditors’ views about qualitative aspects of the Company’s significant
       accounting practices, the reasonableness of significant judgments and estimates
       (including material changes in estimates), all known and likely misstatements
       identified during the audit (other than those the Auditors believe to be trivial),
       the adequacy of the disclosures in the financial statements and any other matters
       required to be communicated to the Committee by the Auditors under the
       standards of the PCAOB.

    10. Auditor Communications. At least annually, to discuss with the Auditors the
        matters required to be discussed by Auditing Standard 1301, Communications
        with Audit Committees, as adopted by the PCAOB (including any successor
        rule adopted by the PCAOB).




                                             13
Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 14 of 40 PageID #: 14




    11. Quarterly Results. To review with management and the Auditors, as
        appropriate, the results of the Auditors’ review of the Company’s quarterly
        financial statements, prior to public disclosure of quarterly financial
        information, if practicable, or filing with the Securities and Exchange
        Commission of the Company’s Quarterly Report on Form 10-Q, and any other
        matters required to be communicated to the Committee by the Auditors under
        standards of the PCAOB.

    12. Management’s Discussion and Analysis. To review with management and the
        Auditors, as appropriate, the Company’s disclosures contained under the
        caption “Management’s Discussion and Analysis of Financial Condition and
        Results of Operations” in its periodic reports to be filed with the Securities and
        Exchange Commission.

    13. Press Releases. To review with management and the Auditors, as appropriate,
        earnings press releases, as well as the substance of financial information and
        earnings guidance provided to analysts and ratings agencies, which discussions
        may be general discussions of the type of information to be disclosed or the
        type of presentation to be made. The Chair of the Committee may represent the
        entire Committee for purposes of this discussion.

    14. Accounting Principles and Policies. To review with management and the
        Auditors, as appropriate, significant issues that arise regarding accounting
        principles and financial statement presentation, including critical accounting
        policies and practices, alternative accounting policies available under generally
        accepted accounting principles (“GAAP”) related to material items discussed
        with management, the potential impact on the Company’s financial statements
        of off-balance sheet structures and any other significant reporting issues and
        judgments, significant regulatory, legal and accounting initiatives or
        developments that may have a material impact on the Company’s financial
        statements.

    15. Risk Assessment and Management. To review and discuss with management
        and, as appropriate, the Auditors the Company’s major financial risk exposures
        and the steps taken by management to monitor and control these exposures.

    16. Management Cooperation with Audit. To evaluate the cooperation received by
        the Auditors during their audit examination, including any significant
        difficulties encountered during the audit or any restrictions on the scope of their
        activities or access to required records, data and information and, whether or
        not resolved, significant disagreements with management and management’s
        response, if any.

    17. Management Letters. To review with the Auditors and, if appropriate,
        management, any “management” or “internal control” letter issued or, to the
        extent practicable, proposed to be issued by the Auditors and management’s




                                              14
Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 15 of 40 PageID #: 15




       response, if any, to such letter, as well as any additional material written
       communications between the Auditors and management.

    18. National Office Communications. To review with the Auditors, as appropriate,
        communications between the audit team and the Auditors’ national office with
        respect to accounting or auditing issues presented by the engagement.

    19. Disagreements Between Auditors and Management. To review with
        management and the Auditors, or any other registered public accounting firm
        engaged to perform review or attest services, any conflicts or disagreements
        between management and the Auditors, or such other accounting firm, whether
        or not resolved, regarding financial reporting, accounting practices or policies
        or other matters, that individually or in the aggregate could be significant to the
        Company’s financial statements or the Auditors’ report, and to resolve any
        conflicts or disagreements regarding financial reporting.

    20. Internal Control Over Financial Reporting. To confer with management and the
        Auditors, as appropriate, regarding the scope, adequacy and effectiveness of
        internal control over financial reporting including any special audit steps taken
        in the event of material control deficiencies.

    21. Separate Sessions. Periodically, to meet in separate sessions with the Auditors,
        as appropriate, and management to discuss any matters that the Committee, the
        Auditors or management believe should be discussed privately with the
        Committee.

    22. Correspondence with Regulators. To consider and review with management,
        the Auditors, outside counsel, as appropriate, and any special counsel, separate
        accounting firm or other consultants and advisors as the Committee deems
        appropriate, any correspondence with regulators or governmental agencies and
        any published reports that raise material issues regarding the Company’s
        financial statements or accounting policies.

    23. Complaint Procedures. To establish procedures, when and as required by
        applicable laws and rules, for the receipt, retention and treatment of complaints
        received by the Company regarding accounting, internal accounting controls or
        auditing matters and the confidential and anonymous submission by employees
        of concerns regarding questionable accounting or auditing matters.

    24. Engagement of Registered Public Accounting Firms. To determine and approve
        engagements of any registered public accounting firm (in addition to the
        Auditors), prior to commencement of such engagements, to perform any other
        review or attest service, including the compensation to be paid, at the
        Company’s expense, to such firm and the negotiation and execution, on behalf
        of the Company, of such firm’s engagement letter, which approval may be
        pursuant to preapproval policies and procedures, including the delegation of
        preapproval authority to one or more Committee members, so long as any such



                                              15
Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 16 of 40 PageID #: 16




       preapproval decisions are presented to the full Committee at the next scheduled
       meeting.

    25. Ethical Compliance. To review the results of management’s efforts to Monitor
        compliance with the Company’s programs and policies designed to ensure
        adherence to applicable laws and rules, including review and oversight of
        related-party transactions as required by Nasdaq rules.

    26. Investigations. To investigate any matter brought to the attention of the
        Committee within the scope of its duties if, in the judgment of the Committee,
        such investigation is necessary or appropriate.

    27. Proxy Report. To prepare the report required by the rules of the Securities and
        Exchange Commission to be included in the Company’s annual proxy
        statement.

    28. Annual Charter Review. To review and assess the adequacy of this charter
        annually and recommend any proposed changes to the Board for approval.

    29. Report to Board. To report to the Board of Directors with respect to material
        issues that arise regarding the quality or integrity of the Company’s financial
        statements, the Company’s compliance with legal or regulatory requirements,
        the performance or independence of the Auditors or such other matters as the
        Committee deems appropriate from time to time or whenever it shall be called
        upon to do so.

    30. Insurance Coverage. The Committee shall review and establish appropriate
        insurance coverage for the Company’s directors and executive officers.

    31. Annual Committee Evaluation. To conduct an annual evaluation of the
        performance of the Committee.

    32. General Authority. To perform such other functions and to have such powers
        as may be necessary or appropriate in the efficient and lawful discharge of the
        foregoing.

       It shall be the responsibility of management to prepare the Company’s financial
       statements and periodic reports and the responsibility of the Auditors to audit
       those financial statements. These functions shall not be the responsibility of the
       Committee, nor shall it be the Committee’s responsibility to ensure that the
       financial statements or periodic reports are complete and accurate, conform to
       GAAP or otherwise comply with applicable laws.




                                            16
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 17 of 40 PageID #: 17




                                   SUBSTANTIVE ALLEGATIONS

BACKGROUND

        29.     The Company engages in the research, cultivation, processing, and distribution of

medical cannabis. The Company offers its products to patients, physicians, pharmacies,

governments, and hospitals, and to researchers for commercial purposes, as well as compassionate

access and clinical research applications.

THE INDIVIDUAL DEFENDANTS CAUSE THE COMPANY TO ISSUE MATERIALLY FALSE AND
MISLEADING STATEMENTS DURING THE RELEVANT PERIOD

        30.     On January 15, 2019, it was announced with much fanfare that ABG, the owner of

Nine West shoes and Juicy Couture makeup, and Tilray had signed the ABG Agreement for the

purpose of developing cannabis-infused foot creams, cosmetics, and other consumer products.

        31.     Under the ABG Agreement, Tilray agreed to pay ABG $100 million and up to $250

million in cash and stock, depending on the success of the venture, to create and distribute

consumer cannabis products as the retailer’s preferred supplier. The deal was also supposed to give

Tilray access to a wide consumer base and massive global distribution network.

        32.     The Relevant Period starts on January 15, 2019, when the Individual Defendants

caused the Company to issue a press release reporting its entry into the ABG Agreement. The press

release stated in relevant part:

                NANAIMO, British Columbia -- (BUSINESS WIRE) -- Today, Tilray,
                Inc. (NASDAQ: TLRY), a global pioneer in cannabis production and
                distribution, and Authentic Brands Group (ABG), an owner of a portfolio
                of global lifestyle and entertainment brands, announced that they have
                signed a long-term revenuesharing agreement to market and distribute a
                portfolio of consumer cannabis products within ABG’s brand portfolio in
                jurisdictions where regulations permit.

                As the owner of more than 50 brands, ABG builds value by partnering
                with an expansive network of best-in-class manufacturers, operators and
                retailers. With a global retail footprint of over 100,000 points of sale and
                more than 4,500 branded freestanding stores and shop-in-shops, ABG’s



                                                  17
Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 18 of 40 PageID #: 18




          portfolio generates approximately US$9 billion in retail sales annually.
          Reaching nearly 250 million social media followers across key digital
          platforms, ABG’s robust marketing arm drives growth and engagement
          for its portfolio, including connecting its brands with over 150 million
          targeted followers through Winston, its proprietary micro-influencer
          network.

          Under the terms of the agreement:

          •   The parties will leverage ABG’s portfolio of brands to develop,
              market and distribute consumer cannabis products across the world,
              as and where legal, with an immediate focus on opportunities,
              including CBD, in Canada and the U.S. subject to applicable and
              brand appropriate regulations.

          •   Tilray will be the preferred supplier of active cannabinoid ingredients
              for such products.

          •   Tilray will initially pay to ABG US$100 million and up to US$250
              million in cash and stock, subject to the achievement of certain
              commercial and/or regulatory milestones.

          •   Tilray will have the right to receive up to 49% of the net revenue from
              cannabis products bearing ABG brands, with a guaranteed minimum
              payment of up to US$10 million annually for 10 years, subject to
              certain commercial and/or regulatory milestones.

          •   Through this agreement, ABG and Tilray join forces at the
              intersection of science and brand to connect consumers with
              innovative health and wellness products suited to their many lifestyle
              needs.

          “We are thrilled to partner with ABG, a global leader known for expertly
          managing and marketing an owned portfolio of iconic brands,” said
          Brendan Kennedy, Tilray President and CEO. “As we work to expand
          Tilray’s global presence, this agreement leverages our complementary
          strengths and will be accretive to our shareholders as we reach new
          consumers across the entertainment, fashion, beauty, home and health and
          wellness sectors. We look forward to working with ABG to bring unique
          and sought-after branded cannabis products to the marketplace.” Daniel
          W. Dienst, ABG Executive Vice Chairman, said, “Tilray’s unyielding
          focus on science, product quality, operational excellence and innovation
          has allowed them to quickly emerge as a leader in the cannabis industry.
          We see extraordinary potential for cannabis in the fast-growing health
          and wellness category – particularly for CBD products in the United
          States and around the world - and are excited about this long-term
          partnership.”



                                           18
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 19 of 40 PageID #: 19




       33.     On March 18, 2019, the Individual Defendants caused the Company to issue a press

release reporting its financial results for the full year of 2018. The press release touted the

Company’s entry into the ABG Agreement, describing it as one of the Company’s “Business

Highlights” for the year:

               [Tilray] [a]nnounced a long-term revenue sharing agreement with
               Authentic Brands Group (“ABG”) to leverage their portfolio of brands
               and develop, market and distribute consumer cannabis products across
               the world. This global partnership will focus on CBD products in the
               United States and THC/CBD products in Canada, and elsewhere as
               regulations permit.

       34.     On March 25, 2019, the Individual Defendants caused the Company to file an

Annual Report on Form 10-K with the SEC, signed by defendants Castaneda, Kennedy, Dopp,

Greenwood, St. Clare, and Auerbach, reporting the Company’s financial and operating results for

the year ended December 31, 2018 (the “2019 10-K”). With respect to the ABG Agreement, the

2019 10-K stated:

               [Tilray] currently ha[s], and may expand the scope of, and may in the
               future enter into, strategic alliances with third parties that we believe will
               complement or augment our existing business. Examples of such
               strategic alliances include our agreement with Sandoz AG, joint venture
               with AB InBev and partnership with ABG.

(Emphases added).

       35.     On May 14, 2019, the Individual Defendants caused the Company to issue a press

release reporting its financial results for the first quarter of 2019. The press release touted the

Company’s entry into the ABG Agreement, describing it as one of the Company’s “Business

Highlights” for the quarter:

               [Tilray] [c]ompleted a long-term revenue sharing agreement with
               Authentic Brands Group (ABG) to leverage their portfolio of brands and
               develop, market and distribute consumer cannabis products across the
               world. The partnership will initially focus on CBD products in the U.S.
               and THC/CBD products in Canada and expand globally as regulations
               permit.



                                                 19
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 20 of 40 PageID #: 20




       36.    That same day, the Company hosted an earnings call with investors and analysts

during which management again touted the strength of ABG’s portfolio and the purported benefits

of the ABG Agreement, stating that “Our strategic partnership with Authentic Brands Group

(ABG) announced in January will leverage ABG’s portfolio of more than 50 of the world’s most

iconic brands, as well as their North American distribution network.” The Company went on to

say, “With Manitoba, Authentic Brands Group, and Live Well, we believe we are well-positioned

for long-term leadership in the market.” (Emphases added).

       37.    On May 15, 2019, the Individual Defendants caused the Company to file a

Quarterly Report on Form 10-Q with the SEC, reporting the Company’s financial and operating

results for the quarter ended March 31, 2019 (the “Q1 2019 10-Q”). With respect to the ABG

Agreement, the Q1 2019 10-Q stated in relevant part:

              [Tilray] currently ha[s], and may expand the scope of, and may in the
              future enter into, strategic alliances with third parties that we believe will
              complement or augment our existing business. Examples of such
              strategic alliances include our agreement with Sandoz AG, joint venture
              with AB InBev and partnership with ABG.

(Emphases added).

       38.    On August 13, 2019, the Individual Defendants caused the Company to file a

Quarterly Report on Form 10-Q with the SEC, reporting the Company’s financial and operating

results for the quarter ended June 30, 2019 (the “Q2 2019 10-Q”). With respect to the ABG

Agreement, the Q2 2019 10-Q stated:

              [Tilray] currently ha[s], and may expand or reduce the scope of, and may
              in the future enter into, strategic alliances with third parties that we
              believe will complement or augment our existing business. Examples of
              such strategic alliances include our agreement with Sandoz AG, joint
              venture with AB InBev and partnership with ABG.

(Emphases added).




                                                20
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 21 of 40 PageID #: 21




          39.   That same day, the Company hosted an earnings call with investors and analysts

during which management again touted the strength of ABG’s portfolio and highlighted the

purported progress of the Company’s partnership with ABG, stating in relevant part:

                [Tilray’s] strategic partnership with Authentic Brands Group which we
                announced in Q1 continues to build momentum with our first product
                launch planned for the second half of the year in the United States. The
                ABG partnership is the first of its kind deal leveraging ABG’s portfolio of
                more than 50 of the world’s more iconic brands for the global CBD
                market.

                                                  ***

                [Tilray’s] strategy to capitalize on the estimated $22 billion hemp-
                derived CBD industry in the United States is centered on building a
                portfolio of trusted brands. With Manitoba Harvest as our foundation, we
                will continue to add to our portfolio whether it be via acquisitions such
                as Smith & Sinclair, partnerships such as Authentic Brands Group, or
                by building our own brands.

(Emphases added).

          40.   On November 12, 2019, the Company hosted an earnings call with investors and

analysts during which management again lauded the ABG Agreement, calling it one of the

Company’s “pillars of growth” and an “important business driver,” and stated that the strategic

partnership will “expedite [the Company’s] entry into the THC market when legally permitted to

do so.”

          41.   On November 13, 2019, the Individual Defendants caused the Company to file a

Quarterly Report on Form 10-Q with the SEC, reporting the Company’s financial and operating

results for the quarter ended September 30, 2019 (the “Q3 2019 10-Q”). With respect to the ABG

Agreement, the Q3 2019 10-Q stated:

                [Tilray] currently ha[s], and may expand or reduce the scope of, and may
                in the future enter into, strategic alliances with third parties that we
                believe will complement or augment our existing business. Examples of
                such strategic alliances include our agreement with Sandoz AG, joint
                venture with AB InBev and partnership with ABG.



                                                 21
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 22 of 40 PageID #: 22




(Emphases added).

       42.     The statements referenced in ¶¶ 33-41 were materially false and misleading because

the Individual Defendants made false and/or misleading statements, as well as failed to disclose

material adverse facts about the Company’s business, operational, and compliance policies.

Specifically, the Individual Defendants made false and/or misleading statements and/or failed to

disclose that: (i) the purported advantages of the ABG Agreement were significantly overstated;

(ii) the underperformance of the ABG Agreement would foreseeably have a significant impact on

the Company’s financial results; and (iii) as a result, the Individual Defendants caused the

Company’s public statements to be materially false and misleading at all relevant times.

MATERIALLY FALSE AND MISLEADING PROXY STATEMENT ISSUED BY
DIRECTOR DEFENDANTS KENNEDY, DOPP, GREENWOOD, ST. CLARE, AND AUERBACH

       43.     In addition to the above false and misleading statements issued and/or caused to be

issued by the Individual Defendants, defendants Kennedy, Dopp, Greenwood, St. Clare, and

Auerbach likewise caused the Company to issue false and misleading proxy statements.

       44.     On April 15, 2019, the Director Defendants caused the Company to file with the

SEC on Form DEF 14A and disseminate to stockholders a Proxy Statement (the “2019 Proxy”) in

connection with the Company’s annual stockholder meeting to be held on May 30, 2019. The

Director Defendants drafted, approved, reviewed, and/or signed the 2019 Proxy before it was filed

with the SEC and disseminated to Tilray’s stockholders. The Director Defendants knew or were

deliberately conscious in not knowing, that the 2019 Proxy was materially false and misleading.

       45.     Among other things, the 2019 Proxy sought stockholder approval for defendants

Dopp and Auerbach to be re-elected as directors. The 2019 Proxy described director

responsibilities, the duties of each committee, Board risk assessment and management, and

explicitly referenced the Code, which as explained above, includes special obligations regarding




                                               22
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 23 of 40 PageID #: 23




ethical behavior, legal compliance for directors, and financial reporting such that all SEC filings

are to be accurate.

       46.        The Board sought a “for” vote in connection with the re-election of defendants

Dopp and Auerbach.

       47.        The 2019 Proxy was false and misleading because it solicited Tilray stockholder

votes for the re-election of Dopp and Auerbach as directors even though the Director Defendants

were aware, but had failed to disclose: (i) the purported advantages of the ABG Agreement were

significantly overstated; (ii) the underperformance of the ABG Agreement would foreseeably have

a significant impact on the Company’s financial results; and (iii) as a result, the Individual

Defendants caused the Company’s public statements to be materially false and misleading at all

relevant times.

       48.        Without this information, stockholders voted to re-elect defendants Auerbach and

Dopp to serve as Tilray directors.

       49.        In fact, the re-election of defendant Dopp was of particular importance to Tilray

stockholders since Dopp is a member of the Audit Committee and therefore had specific duties

related to the Company’s financial statements and the statements issued in connection therewith.

Per the 2019 Proxy, “The primary purpose of the Audit Committee is to discharge the

responsibilities of our Board with respect to our accounting, financial and other reporting and

internal control practices and to oversee our independent registered accounting firm.”

       50.        Had truthful disclosures been made by the Director Defendants in connection with

the 2019 Proxy, defendants Dopp and Auerbach may not have been re-elected as directors.

THE TRUTH EMERGES

       51.        On March 2, 2020, the Individual Defendants caused the Company to issue a press

release announcing the Company’s financial results for the fourth quarter and full year 2019.


                                                 23
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 24 of 40 PageID #: 24




Among other results, the Company reported a net loss for the year of $321.2 million, or $3.20 per

share, compared to $67.7 million, or $0.82 per share, for 2018. On a quarterly basis, the Company

reported a net loss of $219.1 million, or $2.14 a share. Wall Street had been anticipating a loss of

40 cents per share.

       52.     In addition, the Company disclosed that it “recorded non-cash charges of $112.1

million related to impairment of the Authentic Brands Group LLC (‘ABG’) agreement as well as

$68.6 million in inventory reserves.” Finally, revenue of $46.9 million missed estimates by $8.6

million.

       53.     On this news, the Company’s stock price fell $2.33 per share, or 15.18%, to close

at $13.02 per share on March 3, 2020.

       54.     A March 8, 2020 Motley Fool article titled “Tilray’s Revenue Squeeze and

Mounting Losses” discussing the ABG Agreement stated, “[This is] concerning, as it seems the

company is getting little or nothing from its involvement in this deal.”

       55.     On March 13, 2020, Tilray was forced to price a $90.4 million stock offering at

$4.76 a share. The Company said it planned to use the cash for general corporate purposes.

                                    DAMAGES TO TILRAY

       56.     As a result of the Individual Defendants’ wrongful conduct, Tilray disseminated

false and misleading statements and omitted material information to make such statements not

false and misleading when made. The improper statements have devastated Tilray’s credibility.

Tilray has been, and will continue to be, severely damaged and injured by the Individual

Defendants’ misconduct.

       57.     Indeed, the Individual Defendants’ false and misleading statements as alleged

above, have subjected Tilray to the Securities Class Action.




                                                24
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 25 of 40 PageID #: 25




          58.   As a direct and proximate result of the Individual Defendants’ actions as alleged

above, Tilray’s market capitalization has been substantially damaged, losing millions of dollars in

value as a result of the conduct described herein, and resulting in the Company having to raise

money at a lower share price than it would have without the Individual Defendants’ false and

misleading statements.

          59.   Moreover, these actions have irreparably damaged Tilray’s corporate image and

goodwill. For at least the foreseeable future, Tilray will suffer from what is known as the “liar’s

discount,” a term applied to the stocks of companies that have been implicated in illegal behavior

and have misled the investing public, such that Tilray’s ability to raise equity capital or debt on

favorable terms in the future is now impaired.

                    DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

          60.   Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

          61.   Plaintiff brings this action derivatively in the right and for the benefit of the

Company to redress the Individual Defendants’ breaches of fiduciary duties and other violations

of law.

          62.   Plaintiff is an owner of Tilray common stock and was an owner of Tilray common

stock at all times relevant hereto.

          63.   Plaintiff will adequately and fairly represent the Company’s and its stockholders’

interests in enforcing and prosecuting its rights.

          64.   As a result of the facts set forth herein, Plaintiff has not made any demand on the

Board to institute this action against the Individual Defendants. Such a demand would be a futile

and useless act because the Board is incapable of making an independent and disinterested decision

to institute and vigorously prosecute this action.


                                                 25
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 26 of 40 PageID #: 26




       65.       At the time this action was commenced, the Board consisted of the Director

Defendants: Kennedy, Dopp, Greenwood, St. Clare, and Auerbach. The Director Defendants, i.e.,

the entire Board, are incapable of making an independent and disinterested decision to institute

and vigorously prosecute this action for the following reasons.

DEMAND IS FUTILE AS TO DEFENDANTS KENNEDY, DOPP, GREENWOOD, ST. CLARE,
AND AUERBACH BECAUSE THEY EACH FACE A SUBSTANTIAL LIKELIHOOD OF LIABILITY

       66.       Defendants Kennedy, Dopp, Greenwood, St. Clare, and Auerbach all face a

substantial likelihood of liability for their individual misconduct. Defendants Kennedy, Dopp,

Greenwood, St. Clare, and Auerbach were directors either throughout, or part of, the time of the

false and misleading statements, and as such had a fiduciary duty to ensure that the Company’s

SEC filings, press releases, and other public statements and presentations on behalf of the

Company concerning its business, operations, prospects, internal controls, and financial statements

were accurate.

       67.       Moreover, the Director Defendants, as directors, owed a duty to, in good faith and

with due diligence, exercise reasonable inquiry, oversight, and supervision to ensure that the

Company’s internal controls were sufficiently robust and effective (and were being implemented

effectively), and to ensure that the Board’s duties were being discharged in good faith and with

the required diligence and due care. Instead, they knowingly and consciously reviewed, authorized,

and/or caused the publication of the materially false and misleading statements discussed above

that caused the Company’s stock to trade at artificially inflated prices.

       68.       The Director Defendants are not disinterested because they each face a substantial

likelihood of liability in light of their false and misleading statements as outlined above. Moreover,

each of these defendants signed the false and misleading 2019 10-K.




                                                 26
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 27 of 40 PageID #: 27




       69.     In addition, the Director Defendants also caused the Company to issue the false and

misleading 2019 Proxy.

       70.     The Director Defendants face a substantial likelihood of liability for their conscious

and knowing making or authorization of false and misleading statements, failure to timely correct

such statements, failure to take necessary and appropriate steps to ensure that the Company’s

internal controls were sufficiently robust and effective (and were being implemented effectively),

failure to take necessary and appropriate steps to ensure that the Board’s duties were being

discharged in good faith and with the required diligence constitute breaches of the fiduciary duties

of loyalty and good faith. If the Director Defendants were to bring a suit on behalf of Tilray to

recover damages sustained as a result of this misconduct, they would expose themselves to

significant liability. This is something they will not do.

       71.     Lastly, the Director Defendants face a substantial likelihood of being held liable for

breaching their fiduciary duties of loyalty and good faith for engaging in illegal insider trading of

Tilray securities, and therefore are incapable of disinterestedly and independently considering a

demand to commence and vigorously prosecute this action.

       72.     For these reasons, demand is futile as to Defendants Kennedy, Dopp, Greenwood,

St. Clare, and Auerbach

DEFENDANT KENNEDY

       73.     Demand on defendant Kennedy is also futile for several reasons. Kennedy is the

Company’s founder and has served as the President and CEO and a member of the Board since

January 2018. Kennedy has also served as a member of the board of directors and CEO of Tilray

Canada, Ltd., the Company’s Canadian subsidiary, since 2016. Kennedy’s principal professional

occupation is his employment with the Company as its President and CEO, pursuant to which he

has received and continues to receive substantial monetary compensation and other benefits. Per


                                                  27
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 28 of 40 PageID #: 28




the Company’s Schedule 14A filed with the SEC on April 30, 2020 (the “2020 Proxy”), defendant

Kennedy received compensation of $3,480,910, $31,817,459, and $375,000 for the years 2019,

2018, and 2017, respectively. These amounts are material to him and therefore he cannot

independently consider a demand against defendants Dopp, Greenwood, and St. Clare who, as

Compensation Committee members, determine his compensation.

       74.     Additionally, Kennedy is incapable of considering a demand to commence and

vigorously prosecute this action because he faces additional substantial likelihood of liability as

he is a named defendant in the Securities Class Action.

DEMAND IS FUTILE AS TO DEFENDANTS DOPP, GREENWOOD AND ST. CLARE BECAUSE AS
MEMBERS OF THE AUDIT COMMITTEE THEY FACE A SUBSTANTIAL LIKELIHOOD OF LIABILITY

       75.     Defendants Dopp, Greenwood, and St. Clare, as members of the Audit Committee

during the Relevant Period, participated in and knowingly approved the filing of false financial

statements, and allowed the Individual Defendants to repeatedly make false and misleading

statements to the investing public. More specifically, as members of the Audit Committee, Dopp,

Greenwood, and St. Clare were obligated to review the Company’s annual and quarterly reports

to ensure their accuracy. Instead, Dopp, Greenwood, and St. Clare, as members of the Audit

Committee, failed to ensure the integrity of the Company’s financial statements and financial

reporting process, the Company’s systems of internal accounting and financial controls, and other

financial information provided by the Company, as required by the Audit Committee Charter. For

these reasons, demand is futile as to defendants Dopp, Greenwood, and St. Clare.

DEMAND IS FUTILE AS TO DEFENDANTS KENNEDY
AND AUERBACH BECAUSE THEY LACK INDEPENDENCE

       76.     Defendants Kennedy and Auerbach lack independence, rendering demand futile as

to them. Privateer was Tilray’s controlling stockholder until Privateer merged with a wholly owned




                                                28
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 29 of 40 PageID #: 29




subsidiary of Tilray and ceased to exist (the “Downstream Merger”). Defendants Kennedy and

Auerbach are affiliated with Privateer and profited from the Downstream Merger.

       77.    Indeed, the 2020 Proxy admits that defendants Kennedy and Auerbach are not

independent because of their affiliations with Privateer. Kennedy founded Privateer and served as

the Executive Chairman and member of the board of directors of Privateer beginning in October

2011 until December 2019. Auerbach was a director of Privateer and a stockholder of Privateer

before the Downstream Merger.

       78.    The 2020 Proxy describes the Downstream Merger as follows:

       On December 12, 2019, in accordance with the terms of the Agreement and Plan of
       Merger and Reorganization, dated as of September 9, 2019 (the “Merger
       Agreement”) by and among Tilray, Privateer Holdings, Inc. (“Privateer”), Down
       River Merger Sub, LLC, a Delaware limited liability company and wholly owned
       subsidiary of Tilray (“Merger Sub”), and Michael Blue, as the Stockholder
       Representative, Privateer merged with and into Merger Sub (the “Merger”), with
       Merger Sub surviving the Merger as a wholly owned subsidiary of Tilray and
       Privateer ceasing to exist. The Merger is referred to in this proxy statement as the
       “Downstream Merger.”

       Subject to the terms and conditions of the Merger Agreement, at the effective time
       of the Merger, each share of Privateer capital stock outstanding immediately prior
       to the effective time of the Merger (excluding shares of Privateer’s capital stock
       held as treasury stock and dissenters’ shares) were cancelled and automatically
       converted solely into the right to receive the applicable portion of the merger
       consideration, calculated in accordance with and as set forth in an allocation
       certificate as described in more detail in the Merger Agreement, of an aggregate of
       56,121,310 shares of Tilray Class 2 common stock and 16,666,665 shares of Tilray
       Class 1 common stock (inclusive of 6,565,127 shares of Tilray Class 2 common
       stock held in escrow to be cancelled in satisfaction of any indemnification claims
       by Tilray under the Merger Agreement, and otherwise for contingent release to
       Privateer’s stockholders following a period of at least 18 months after the Merger).
       Pursuant to the Merger Agreement, Tilray also assumed Privateer’s equity
       incentive plan and the stock options for Privateer’s capital stock outstanding
       thereunder immediately prior to the Merger, with such stock options henceforth
       representing the right to purchase a number of shares of Tilray Class 2 common
       stock equal to the Option Exchange Ratio, as defined in the Merger Agreement,
       multiplied by the number of shares of Privateer’s common stock previously
       represented by such options (the “Assumed Options”). The aggregate number of
       shares of Tilray Class 2 common stock issuable upon the exercise of the Assumed
       Options at the time of the Merger was 3,134,431.


                                               29
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 30 of 40 PageID #: 30




       Immediately after the Merger, there were approximately 83,021,590 shares of
       Tilray Class 2 common stock and 16,666,665 shares of Tilray Class 1 common
       stock outstanding. Immediately after the Merger, (i) Privateer’s stockholders as of
       immediately prior to the effective time of the Merger owned approximately 73% of
       the outstanding capital stock of Tilray and approximately 89% of the voting power
       of Tilray and (ii) the three founders of Privateer, namely Brendan Kennedy
       (Tilray’s Chief Executive Officer and President, as well as a member of the board
       of directors of Tilray), Michael Blue, and Christian Groh (collectively, the
       “Founders”), including affiliated individuals and entities, collectively beneficially
       owned approximately 31% of the outstanding capital stock of Tilray and
       approximately 72% of the voting power of Tilray. Mr. Kennedy, an executive
       officer and member of Tilray’s board of directors, was the Executive Chairman, a
       member of the board of directors and the largest stockholder of Privateer prior to
       the Merger. Michael Auerbach, a member of Tilray’s board of directors, was a
       member of the board of directors and a stockholder of Privateer prior to the Merger.

       79.    Defendants Kennedy and Auerbach lack independence because of their own

individual and Privateer’s entwinement with the Company, which is demonstrated by the

Downstream Merger. However, the Downstream Merger is just one of the numerous related-party

transactions the Company has entered into with Kennedy, Auerbach, and/or Privateer through the

years, per the 2020 Proxy:

       Assignment and Assumption of Lease Agreement

       In May 2019, Tilray, Inc. entered into an Assignment and Assumption of Lease
       Agreement with Privateer whereby Tilray assumed the lease of real property
       located at 2701 Eastlake Avenue East, Seattle, Washington. Pursuant to such lease
       agreement, Tilray paid Privateer $1,000,000 in May 2019, as reimbursement for the
       security deposit paid by Privateer on the leased property and held by the landlord.
       Additionally, from January 2019 to May 2019, Tilray paid to Privateer $110,117
       for lease payments at such location.

       Acquisition of Smith & Sinclair Ltd.

       On July 11, 2019, Tilray acquired all issued and outstanding shares of Smith &
       Sinclair Ltd. (“S&S”), which crafts edible candies, cocktails and fragrances in the
       United Kingdom and enables Tilray to develop CBD-infused edibles for
       distribution in Canada, United States and Europe. The purchase consideration
       includes $2.4 million (£1.9 million) in cash paid on closing, 79,289 shares of
       Tilray’s Class 2 common stock issued on closing, and contingent consideration up
       to $3.1 million (£2.5 million) payable in Tilray’s Class 2 common stock based on
       revenue during two periods from January 1, 2019 to December 31, 2020, as well as




                                                30
Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 31 of 40 PageID #: 31




    the revenue and launch of CBD product in the United States and Europe and CBD
    or THC product in Canada on two milestones by June 1, 2020.

    On transaction close, Subversive Capital, LLC, as agent for Privateer, held 5,530
    shares of S&S at a cost of $431.47 per share (£347.96 per share) and $2.4 million
    in aggregate (£1. 9 million) pursuant to the Subversive Capital Alliance Agreement
    dated May 15, 2018 between Privateer and Subversive Capital, LLC. Subversive
    Capital, LLC is a company controlled by Michael Auerbach, who is a member of
    the Tilray Board. On July 11, 2019, the Subversive Capital Alliance Agreement
    was terminated in connection with Tilray’s acquisition of S&S and Tilray paid $2.4
    million (£1.9 million) in cash to Subversive Capital, LLC for the 5,530 shares,
    which represented approximately 30% ownership of S&S and only the original cost
    basis in such shares.

    Transactions between Tilray and Ten Eleven Management LLC

    Corporate Services Agreement

    In February 2018, Tilray entered into an agreement with Privateer, pursuant to
    which Privateer provided Tilray with certain general administrative and corporate
    services on an as-requested basis. Pursuant to this agreement, Tilray paid Privateer
    a monthly services fee based on Tilray’s proportional share of the actual costs
    incurred by Privateer in performing the requested services. Personnel compensation
    was charged at cost plus a 3.0% markup and other services provided are charged at
    cost. This agreement was terminated in January 2019 when Tilray entered into a
    new agreement with Ten Eleven Management LLC in February 2019, doing
    business as Privateer Management, pursuant to which Ten Eleven Management
    LLC provides certain general and administrative and corporate services on an as-
    requested basis for a monthly cost of $25,000. Ten Eleven Management LLC is
    owned by Michael Blue and Christian Groh. This agreement remained in effect
    until December 31, 2019. Effective January 1, 2020, a similar agreement was
    executed for a four-month term ending April 30, 2020, at a rate of $17,500 per
    month.

    Real Estate License Agreement

    In May 2019, Tilray entered into a Real Estate License Agreement with Ten Eleven
    Management, LLC. Pursuant to the Real Estate License Agreement, Tilray granted
    Ten Eleven Management a license to occupy an area within the property located at
    2701 Eastlake Ave East, Seattle, Washington in exchange for monthly
    payments. In 2019, Ten Eleven Management paid Tilray $306,760 under the
    Agreement.

                                            ***




                                            31
Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 32 of 40 PageID #: 32




    Agreement with Docklight Brands, LLC

    License Agreements

    In February 2018, one of Tilray’s wholly-owned subsidiaries entered into a brand
    licensing agreement with Docklight Brands, a former wholly owned subsidiary of
    Privateer, pursuant to which Tilray obtained exclusive rights in Canada for adult
    use for the following brands: Marley Natural, Irisa, Goodship, Grail, Dutchy,
    Wallops and Head Light. Pursuant to the brand licensing agreement, Tilray will pay
    to Docklight Brands royalties between 2.5% and 7.5% of the net revenue generated
    by the licensed products. This agreement is terminable for any reason by either
    party on six months’ notice prior to the expiration of each automatically renewing
    five-year term commencing from the first five-year period that ends in February
    2023. In 2019, Tilray paid Docklight an aggregate of $176,000 in royalties under
    this agreement.

    Agreement with DB One, LLC for Hemp Material Purchases

    On December 30, 2019, Tilray, Inc. entered into two separate Hemp Material
    Purchase Agreements with DB One, LLC, which is a wholly owned subsidiary of
    Docklight Brands, LLC. Pursuant to the first Hemp Material Purchase Agreement,
    Tilray, Inc. sold 25kg of Broad Spectrum Hemp Extract to DB One, LLC, for a total
    price of $77,500. Pursuant to the second Hemp Material Purchase Agreement,
    Tilray, Inc. sold 75kg of CBD Isolate to DB One, LLC, for a total price of $165,000.

    Agreements with Leafly Holdings, Inc.

    During 2019, Tilray had a series of agreements with Leafly Holdings, Inc.
    providing for, among other things, data licensing, advertising, marketing and
    display placements, custom sponsorships and other general marketing activities.
    Leafly Holdings, Inc. is an internet-based services and media company. During
    2019, Tilray and its affiliates paid to Leafly Holdings, Inc. approximately $272,000
    for such services.

    In February 2018, Tilray entered into a data license agreement with a former
    wholly-owned subsidiary of Privateer pursuant to this agreement, Tilray received
    a non-exclusive, perpetual license to use data on Canadian customers’ engagement
    of Leafly’s website. This agreement was terminated in 2019.

    Agreements between Tilray and certain of its Directors and Officers

                                            ***

           Earth Sphere LLC

    In October 2017, Privateer and Brendan Kennedy, as the sole member of Earth
    Sphere LLC, entered into a corporate services terms and conditions agreement and
    manufacturing services terms and conditions agreement. Pursuant to these



                                            32
    Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 33 of 40 PageID #: 33




        agreements, Privateer provided certain manufacturing and corporate services to
        support Earth Sphere’s business operations. These service agreements were
        terminated in August 2018 by Earth Sphere and approximately $4.4 million
        remained payable to Privateer by Earth Sphere for services provided. In July 2019,
        Privateer entered into a tax coverage and liability waiver agreement with Brendan
        Kennedy, as the sole member of Earth Sphere. Pursuant to the tax coverage and
        liability waiver agreement, Privateer forgave the amount payable and agreed to pay
        Mr. Kennedy an amount equal to the estimated tax liability incurred as a result of
        the debt forgiveness. Prior to the completion of the Downstream Merger all
        obligations among Privateer and Mr. Kennedy were satisfied. There is no ongoing
        liability between Tilray and Mr. Kennedy with respect to such arrangement, all
        obligations having been satisfied.

               Consulting Agreement

        In September 2016, Privateer entered into a consulting agreement with Michael
        Auerbach. Pursuant to the consulting agreement, which terminated in February
        2019, Privateer paid Mr. Auerbach approximately $910,000 over the term of the
        consulting agreement. In addition, Mr. Auerbach was compensated for such
        services with 560,000 stock options and 355,375 warrants to purchase common
        stock in the former Privateer Holdings, Inc. Prior to the Downstream Merger, all
        the warrants were exercised and paid for and none of the stock options were
        exercised. The outstanding former Privateer Holdings, Inc. stock options were
        assumed by Tilray and became exercisable for 600,824 shares of Tilray, Inc. Class
        2 common stock in connection with the Downstream Merger.

        80.    Defendants Dopp, Greenwood, and St. Clare, as members of the Board, approved

and/or allowed the Company to enter into all of the above related-party transactions, including the

Downstream Merger, with Privateer, Kennedy, and/or Auerbach. These numerous related-party

transactions over the years demonstrate defendants Dopp, Greenwood, and St. Clare’s pattern of

acquiescing to the interests of defendants Kennedy and Auerbach. Accordingly, Dopp,

Greenwood, and St. Clare lack independence from Kennedy and Auerbach and are unable to

commence and vigorously prosecute an action against them. 1


1
 In fact, defendants Kennedy, Auerbach, and Greenwood are named as defendants in a derivative
action on behalf of Tilray in connection with the Downstream Merger, captioned Bouvier et al, v.
Kennedy, et al., Case No. 2020-0154-KSJM pending in the Delaware Court of Chancery. The
complaint alleges that Kennedy, Greenwood, and Auerbach breached their fiduciary duties as
directors by approving the Downstream Merger because the Downstream Merger improperly gave
Privateer (which includes Kennedy and Auerbach) hundreds of millions of dollars.


                                                33
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 34 of 40 PageID #: 34




DEMAND IS FUTILE AS TO DEFENDANT GREENWOOD BECAUSE SHE LACKS INDEPENDENCE

       81.     Defendant Greenwood is a managing partner at Crestview Strategy USA LLC

(“Crestview”), a Delaware limited liability company. Tilray has a longstanding business

relationship with Crestview as Crestview has provided lobbying and advisory services to Tilray

for numerous years. In fact, Tilray is one of Crestview’s most important clients; according to the

Office of the Commissioner of Lobbying of Canada’s (“OCLC”) website, multiple Crestview

employees have filed “registrations” to lobby on behalf of Tilray. The OCLC’s website also reveals

that Crestview employees have filed 38 “monthly communication reports” relating to outreach to

Canadian government officials on Tilray’s behalf.

       82.     Moreover, Crestview has also lobbied extensively on behalf of Privateer. Similar

to Tilray, OCLC’s website reflects that multiple Crestview employees have filed “registrations” to

lobby on behalf of Privateer. Additionally, according to the OCLC’s website, Crestview employees

have filed 13 “monthly communication reports” relating to outreach to Canadian government

officials on Privateer’s behalf.

       83.     Accordingly, there is a reasonable doubt that defendant Greenwood could

independently consider a demand against Kennedy and Auerbach as she has a longstanding,

financial relationship with these defendants through Privateer, nor could she independently

consider a demand against the other members of the Board who approved Tilray’s relationship

with Crestview.

       84.     Because Greenwood’s principal employment is at a company that has done work

for, and has a business affiliation with Tilray, there is a reasonable doubt that defendant

Greenwood would be able to independently consider a demand because she would not want to do




                                               34
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 35 of 40 PageID #: 35




anything that would damage her relationship with the Company and the other members of the

Board. For these reasons, demand as to defendant Greenwood is futile.

                                       COUNT I
              BREACH OF FIDUCIARY DUTY AGAINST THE INDIVIDUAL DEFENDANTS

        85.     Plaintiff incorporates by reference all preceding and subsequent paragraphs as if

fully set forth herein.

        86.     The Individual Defendants owed and owe Tilray fiduciary obligations. By reason

of their fiduciary relationships, the Individual Defendants owed and owe Tilray the highest

obligation of loyalty, good faith, due care, oversight, fair dealing, and candor.

        87.     All of the Individual Defendants violated and breached their fiduciary duties of

loyalty, good faith, due care, oversight, fair dealing, and candor.

        88.     Each of the Individual Defendants had actual or constructive knowledge that

violated their duty of good faith by knowingly causing and/or recklessly allowing the Company to

make false and misleading statements and/or fail to disclose that: (i) the purported advantages of

the ABG Agreement were significantly overstated; (ii) the underperformance of the ABG

Agreement would foreseeably have a significant impact on the Company’s financial results; and

(iii) as a result, the Individual Defendants caused the Company’s public statements to be materially

false and misleading at all relevant times.

        89.     The Individual Defendants also caused or allowed Tilray to lack requisite internal

controls, and, as a result, the Company regularly made false and misleading statements regarding

Tilray’s financial condition and future financial growth.

        90.     The Individual Defendants failed to supervise and to exert internal controls over,

and consciously disregarded responsibilities involving, the Company.




                                                 35
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 36 of 40 PageID #: 36




       91.     As a direct and proximate result of the Individual Defendants’ failure to perform

their fiduciary obligations, Tilray has sustained significant damages. As a result of the misconduct

alleged herein, the Individual Defendants are liable to the Company

       92.     Plaintiff, on behalf of Tilray, has no adequate remedy at law.

                                    COUNT II
          AGAINST DEFENDANTS KENNEDY, AUERBACH, ST. CLARE, CASTANEDA,
         DOPP, AND GREENWOOD FOR BREACH OF FIDUCIARY DUTY IN CONNECTION
          WITH MISAPPROPRIATION OF INFORMATION AND INSIDER STOCK SALES

       93.     Plaintiff incorporates by reference and realleges each of the foregoing allegations

as though fully set forth in this paragraph.

       94.     At the time of each of the stock sales set forth herein, defendants Kennedy,

Auerbach, St. Clare, Castaneda, Dopp, and Greenwood knew, but did not disclose publicly, that

the Company had insufficient internal controls and had made false and misleading statements in

connection with the ABG Agreement. Defendants Kennedy, Auerbach, St. Clare, Castaneda,

Dopp, and Greenwood made each of the stock sales described herein on the basis of and because

of their knowledge of the material non-public information described herein.

       95.     At the time of their stock sales, defendants Kennedy, Auerbach, St. Clare,

Castaneda, Dopp, and Greenwood knew that these insufficient internal and false and misleading

statements in connection with the ABG Agreement would likely result in the artificial inflation of

Tilray’s stock price. Defendants Kennedy’s, Auerbach’s, St. Clare’s, Castaneda’s, Dopp’s, and

Greenwood’s sale of Tilray common stock based on their knowledge of this material non-public

information was a breach of their fiduciary duties of loyalty and good faith.




                                                36
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 37 of 40 PageID #: 37




                                      COUNT II
                  AGAINST DEFENDANTS KENNEDY, AUERBACH, ST. CLARE,
                CASTANEDA, DOPP, AND GREENWOOD FOR UNJUST ENRICHMENT

        96.     Plaintiff incorporates by reference all preceding and subsequent paragraphs as if

fully set forth herein.

        97.     Defendants Kennedy, Auerbach, St. Clare, Castaneda, Dopp, and Greenwood were

unjustly enriched by their receipt of proceeds from their illegal sales of Tilray common stock, as

alleged herein, and it would be unconscionable to allow them to retain the benefits of their illegal

conduct.

        98.     To remedy defendants Kennedy, Auerbach, St. Clare, Castaneda, Dopp and

Greenwood’s unjust enrichment, the Court should order them to disgorge to the Company all

proceeds derived from their illegal sales of Tilray common stock.

                                    COUNT IV
           AGAINST THE DIRECTOR DEFENDANTS FOR VIOLATIONS OF § 14(A) OF THE
             EXCHANGE ACT AND SEC RULE 14A-9 PROMULGATED THEREUNDER

        99.     Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

        100.    Rule 14a-9, promulgated pursuant to Section 14(a) of the Exchange Act, provides

that no proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.

        101.    The 2019 Proxy violated Section 14(a) of the Exchange Act and Rule 14a-9 because

it solicited Tilray stockholder votes for, inter alia, director elections for defendants Dopp and

Auerbach, while simultaneously misrepresenting and/or failing to disclose the truth regarding the

ABG Agreement.


                                                 37
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 38 of 40 PageID #: 38




       102.    The Director Defendants’ statements in the 2019 Proxy, which clearly represented

that the Board had director responsibilities and duties that were adhered to and that the Company

maintained proper and effective internal controls regarding financial performance were false and

misleading because the 2019 Proxy failed to disclose that the Company’s financial performance

was illusory and misstated. By the time the 2019 Proxy was issued, the Director Defendants

already knew of the significant problems associated with the ABG Agreement, and therefore as a

result, the Company’s purported financial performance (issued under the Director Defendants’

direction and on their watch) was illusory.

       103.    The Director Defendants made untrue statements of material facts and omitted to

state material facts necessary to make the statements that were made not misleading in violation

of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder. By virtue of

their positions within the Company and/or roles in the process and in the preparation of the 2019

Proxy, the Director Defendants were aware of this information and of their duty to disclose this

information in the 2019 Proxy.

       104.    In the exercise of reasonable care, the Director Defendants should have known that

the statements contained in the 2019 Proxy were misleading.

       105.    The omissions and false and misleading statements in the 2019 Proxy are material

in that a reasonable stockholder would consider them important in deciding how to vote on the

election of defendants Auerbach and Dopp as Tilray directors, especially the election of defendant

Dopp since defendant Dopp is a member of the Audit Committee and therefore had specific duties

related to the Company’s financial statements and the statements issued in connection therewith.

In addition, a reasonable investor would view a full and accurate disclosure as significantly altering




                                                 38
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 39 of 40 PageID #: 39




the “total mix” of information made available in the 2019 Proxy and in other information

reasonably available to stockholders.

         106.   As a direct and proximate result of the dissemination of the false and/or misleading

2019 Proxy the Director Defendants used to obtain stockholder approval of and thereby elect

defendants Auerbach and Dopp as directors, nominal defendant Tilray suffered damage and actual

economic losses (i.e., wrongful re-election of directors) in an amount to be determined at trial.

                                    REQUEST FOR RELIEF

         WHEREFORE, Plaintiff demands judgment as follows:

         A.     Declaring that Plaintiff may maintain this derivative action on behalf of Tilray and

that Plaintiff is a proper and adequate representative of the Company;

         B.     Against all the Individual Defendants and in favor of the Company for the amount

of damages sustained by the Company as a result of the Individual Defendants’ breaches of

fiduciary duties and other violations of law;

         C.     Ordering defendants Kennedy, Auerbach, St. Clare, Castaneda, Dopp, and

Greenwood to disgorge to the Company all proceeds derived from their sales of Tilray common

stock alleged herein;

         D.     Directing Tilray to take all necessary actions to reform and improve its corporate

governance and internal procedures to comply with applicable laws and to protect the Company

and its stockholders from a repeat of the damaging events described herein, including, but not

limited to, putting forward for stockholder vote resolutions for amendments to the Company’s By-

Laws or Articles of Incorporation and taking such other action as may be necessary to place before

stockholders for a vote a proposal to strengthen the Board’s supervision of operations and develop

and implement procedures for greater stockholder input into the policies and guidelines of the

Board;


                                                 39
 Case 1:20-cv-00757-UNA Document 1 Filed 06/05/20 Page 40 of 40 PageID #: 40




       E.      Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

       F.      Granting such other and further relief as the Court deems just and proper.

                              DEMAND FOR TRIAL BY JURY

       Plaintiff demands a trial by jury on issues so triable.

   Dated: June 5, 2020                                Respectfully Submitted,

                                                      DELEEUW LAW LLC


                                                      /s/ P. Bradford deLeeuw
                                                      P. Bradford deLeeuw (#3569)
                                                      1301 Walnut Green Road
                                                      Wilmington, DE 19807
                                                      (302) 274-2180

   OF COUNSEL                                         Attorney for Plaintiff

   HYNES & HERNANDEZ, LLC
   Michael J. Hynes
   Ligaya T. Hernandez
   101 Lindenwood Drive, Suite 225
   Malvern, PA 19355
   Telephone: (484) 875-3116

   BRAGAR EAGEL & SQUIRE, P.C.
   Melissa A. Fortunato
   Marion C. Passmore
   101 California Street, Suite 2710
   San Francisco, California 94111
   Telephone: (415) 365-7149




                                                 40
